Citation Nr: 1015436	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-34 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, claimed as bipolar disorder, 
to include whether the previously denied claim should be 
reconsidered.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected lumbosacral strain.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to 
December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 and January 2007 RO rating 
decisions that denied an evaluation in excess of 20 percent 
for the service-connected low back strain.  

Also on appeal is a June 2007 RO rating decision that denied 
service connection for a claimed psychiatric disorder and 
denied an evaluation in excess of 20 percent for the service-
connected low back strain.  

The issue of an increased rating for the service-connected 
low back strain is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  In April 2009, VA received relevant official service 
treatment records that existed and had not previously been 
associated with the claims file.  


3.  The currently demonstrated psychiatric disability 
variously diagnosed as bipolar disorder and schizoaffective 
disorder is shown as likely as not to have had its onset 
during the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for reconsideration of the previously denied 
claim of service connection for a psychiatric disorder on a 
de novo basis are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.156 (2009).  

2.  By extending the benefit of the doubt to the Veteran, her 
psychiatric disability variously described as a bipolar 
disorder and schizoaffective disorder is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue of service connection for an innocently 
acquired psychiatric disorder has been accomplished.  


II.  Analysis

A.  Request for Reconsideration

In June 2001, the Veteran filed an original claim of service 
connection for "mental illness."  The RO denied the claim 
in a January 2002 rating decision based on a determination 
that there was no objective evidence showing that the Veteran 
had a psychiatric disorder related to her service.  The RO 
issued subsequent rating decisions in April 2002 and June 
2005, which continued the prior denial.  

In April 2009, the RO received and associated with the claims 
file official service department records that had existed, 
but had not been previously associated with the claims file.  

As these official service department records consist of 
inpatient psychiatric treatment records, they are pertinent 
to the Veteran's present claim.  Under the provisions of 38 
C.F.R. 3.156(c), a claim must be reconsidered, rather than 
reopened, in such circumstances.  

Therefore, the present claim of service connection for a 
psychiatric disorder is considered as having been pending 
since the time the Veteran's original claim of service was 
received (or the date entitlement arose, whichever is later).  
See 38 C.F.R. § 3.156(c)(3).  

Accordingly, an analysis of whether new and material evidence 
has been received to report the claim of service-connection 
for an innocently acquired psychiatric disorder is 
unnecessary.  


B.  Entitlement to Service Connection

The Veteran is contending that service connection is 
warranted for a psychiatric disorder claimed as bipolar 
disorder.  

The Board points out that the Veteran has also been diagnosed 
with posttraumatic stress disorder (PTSD).  The scope of the 
present claim, however, does not encompass service connection 
for PTSD.  

The scope of a claim should be construed based on the 
reasonable expectations of a non-expert, self-represented 
claimant, and the evidence developed during the claims 
process.  The factors to consider are the Veteran's 
description of her claim, the symptoms she describes; and all 
the information she submits or VA obtains in support of the 
claim.  

Therefore, if a Veteran claims service connection for a 
specific disorder, any disorder reasonably encompassed by the 
Veteran's claim must be considered.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  

Throughout the course of the appeal, as demonstrated by 
February 2005 and May 2006 statements, the Veteran has 
described symptoms of suicidal ideation and depression 
related to her diagnosis of bipolar disorder.  

Accordingly, although a claim of service connection for PTSD 
has been reasonably raised by the record, the Veteran's 
present claim is limited to a claim of service connection for 
a psychiatric disorder other than PTSD.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection generally requires credible and competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of her current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess).  

Here, the Board finds that the evidence is at least in a 
state of relative equipoise in showing that the Veteran's 
current psychiatric disorder had its onset during her period 
of active service.  

First, the Veteran's service treatment record (STR) 
demonstrates symptoms and treatment of a psychiatric 
disorder.  In particular, a May 1981 report of periodic 
physical examination showing that the Veteran endorsed having 
had frequent trouble sleeping.  (A clinical psychiatric 
evaluation was "normal.")  

Then during a May 1986 consultation, the Veteran complained 
of daily pain for which she desired help coping.  A mental 
status examination revealed diminished affect, over-sad, 
blunted somewhat idiosyncratic mood.  The diagnosis was 
mechanical low back pain and chronic pain syndrome with 
dysthymic disorder.  

In June 1986, the Veteran underwent a Medical Evaluation 
Board (MEB) proceeding related to a diagnosis of rheumatoid 
arthritis.  Shortly thereafter, during a September 1986 
consultation, the Veteran was referred for psychiatric 
evaluation after stating that she wanted to kill herself.  
She claimed that she had a "pharmacy at home."  The 
provisional diagnosis was alcohol abuse, continuous, with THC 
positive.  

On psychiatric evaluation, the Veteran was diagnosed with 
major depression with melancholia; mixed substance abuse; and 
chronic pain syndrome.  Mental status examination revealed 
that the Veteran was feeling pain, chronic insomnia, 
hyperactive stomach, and joint pain.  

She was then admitted for inpatient psychiatric treatment 
from September 1986 to October 1986.  On admission, she was 
found to be a vigilant paranoid in mild distress who was 
actively responding to voices of her dead great-grandmother.  

Also of note, an October 1986 inpatient record shows that the 
Veteran complained of feeling "so much better" in "little 
time."  The Veteran expressed her disbelief that she was 
suicidal only the day prior.  It was noted that there was 
"[c]oncern[] about [the Veteran's] sudden switch in 
personality."  

The October 1986 discharge summary reports that the Veteran 
was admitted for major depression with psychosis and suicidal 
ideation.  She improved within 24 hours of stopping all 
medication, which included cessation of suicidal ideation and 
psychotic behaviors.  Her complaints centered around fear of 
an impending Article 15 and a desire to obtain increased 
benefits from her MEB.  Previously, she had treatment for 
alcohol abuse.  Inpatient psychological testing supported 
absence of major depressive features and psychotic thought 
processes, revealing a great deal of unexpressed anger.  

The diagnoses on discharge were adjustment disorder with 
mixed disturbance of emotions and conduct, moderate, acute, 
manifested by threatening suicide, extreme anger, 
uncooperativeness and sadness; stress, severe; chronic 
debilitating illness and impending Article 15; 
predisposition, moderate, passive-aggressive personality 
traits; impairment for further military duty, minimal; 
impairment for social and industrial adaptability, moderate.  
LOD: yes.  She was also diagnosed with alcohol abuse, 
continuous, moderate; and passive-aggressive personality 
traits manifested by uncooperativeness secondary to constant 
angry affect.  Psychosocial stressors were listed as chronic 
debilitating illness and impending Article 15.  The Veteran 
complained of suicidal ideation secondary to chronic joint 
(low back) pain.  

At her service discharge, the Veteran denied frequent trouble 
sleeping, depression or excessive worry, and nervous trouble 
of any sort.  

A June 1988 Physical Evaluation Board (PEB) summary indicates 
that the Veteran's primary medical history was essentially 
unremarkable except for a positive psychiatric history, 
including atypical psychosis with unipolar depression with 
psychotic features; rule out substance abuse psychosis; and 
rule out malingering.  

The first post-service indication of a psychiatric disorder 
consists of a January 2001 VA surgical treatment note showing 
that the Veteran endorsed a history of manic depression and 
bipolar disorder.  

The Veteran also underwent treatment for alcohol abuse in 
January 2001.  The associated treatment records report that 
the Veteran was being seen for schizoaffective disorder.  She 
had not attended group therapy because of generalized 
adenopathy and paranoia.  She continued to undergo regular 
psychiatric treatment and was diagnosed with bipolar disorder 
in June 2001.  

In January 2004, the Veteran underwent a VA psychiatric 
examination to determine whether she had complaints of 
somatic pain that were of a psychiatric origin.  The VA 
examiner noted that the Veteran first underwent psychiatric 
inpatient treatment during service in 1985 with subsequent 
outpatient treatment.  

During the clinical interview, the Veteran reported to the VA 
examiner that she had emotional distress due to an in-service 
injury.  She also reported that she was admitted for 
treatment during service with complaints of suicidal ideation 
after learning that she was to be medically discharged.  

Based on the evaluation, the VA examiner opined that he could 
only confirm that the Veteran's mental status and history 
were consistent with a diagnosis of bipolar disorder.  

Further post-service treatment records show that the Veteran 
underwent VA domiciliary (DOM) treatment beginning in 
February 2006.  The June 2006 discharge summary reports the 
discharge diagnoses as polysubstance dependence, continuous; 
bipolar disorder I, most recent episode depressed; PTSD 
(MST); schizoaffective disorder, unspecified; and nicotine 
dependence.  

The June 2006 DOM discharge summary then identifies the 
course of inpatient treatment to include treatment for 
bipolar disorder first diagnosed in 1986.  

In summary, the medical evidence shows that the Veteran was 
diagnosed with a psychiatric during service.  Upon review of 
this history, a VA examiner in January 2004 determined that 
the history was consistent with a diagnosis of bipolar 
disorder.  

In support of her claim, the Veteran submitted various 
statements reiterating that she started having symptoms 
during service and continuously to the present.  The 
Veteran's assertions are competent evidence of her 
symptomatology.  Moreover, the contemporaneous descriptions 
of her symptomatology supported the January 2004 VA 
examiner's opinion.  

Accordingly, her lay statements constitute competent medical 
evidence supporting her claim.  See Davidson, 581 F.3d at 
1316; Jandreau, 492 F.3d at 1376-77.  

Although the record contains some evidence tending to weigh 
against the reliability of her statements, such as a long 
history of substance abuse and a diagnosis of schizoaffective 
disorder, the Board finds important that the objective 
evidence is consistent with her assertions.  

Accordingly, her statements are found credible to this 
extent.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess the credibility and weight of the 
evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in 
weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness).  

In summary, the evidence consists of an in-service diagnosis, 
competent evidence of continuous post-service symptomatology, 
and a medical opinion establishing a relationship between the 
Veteran's service and her current psychiatric disability.  
Therefore, the evidence is at least in a state of relative 
equipoise in showing that a psychiatric disability currently 
manifested by bipolar disorder and schizoaffective disorder 
was as likely as not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection is warranted.  

To the extent the Veteran has also been diagnosed with a 
personality disorder and substance abuse, service connection 
must be denied as a matter of law for those disorders.  

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  

Also, primary drug or alcohol abuse is not a disease or 
injury for which service connection can be granted.  38 
U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  Accordingly, 
service connection for a personality disorder and drug and 
alcohol dependence is not warranted.  


ORDER

The request to reconsider the previously denied claim of 
service connection for an innocently acquired psychiatric 
disorder on a de novo basis is granted.  

Service connection for an innocently acquired psychiatric 
disability variously characterized as a bipolar disorder and 
schizoaffective disorder is granted.  


REMAND

After a careful review of the record, the Board finds that 
the claim for an increased evaluation in excess of 20 percent 
for the service-connected low back strain must be remanded 
for further evidentiary development.

First, the Board points out that in her June 2008 Substantive 
Appeal, the Veteran requested a videoconference hearing from 
the RO before a Veterans Law Judge.  

The claims file shows that she was scheduled for a hearing in 
Washington, DC, in October 2009.  She failed to appear at the 
hearing.  In light of her request for a videoconference 
hearing, she should be given another opportunity to appear at 
a hearing.  

The matter must also be remanded to schedule a new VA 
examination to determine the current severity of the service-
connected low back disability.  The Veteran was last afforded 
a VA examination in June 2006.  

In a March 2009 letter, the Veteran wrote that her condition 
had worsened so that she is unable to function normally.  
Moreover, a February 2007 VA physical rehabilitation note 
reports a diagnosis of degenerative joint disease and 
degenerative disc disease of the lumbar spine with possible 
right lower extremity radiculopathy.  

A veteran is entitled to a new VA examination where there is 
evidence (including her statements) indicating that the 
condition has worsened since the last examination.  38 C.F.R. 
§§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  In light of the evidence indicating that the 
Veteran's service-connected low back strain has worsened and 
may now involve objective neurologic abnormalities of the 
right lower extremity, a new VA examination is necessary.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

However, identification of the specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should send the Veteran a 
letter advising her of the information 
and evidence necessary to substantiate 
the remanded claim, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006) and Hart v. Mansfield, 21 
Vet. App.505 (2007).  

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
health care providers who treated her and 
have additional pertinent treatment 
records for the service-connected low 
back strain.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified 
records must be documented in the claims 
file and, if any records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of any 
unsuccessful efforts in order to allow 
her the opportunity to obtain and submit 
those records for VA review.

3.  After completing any development 
and/or development warranted by a 
complete review of the record, the RO 
should schedule the Veteran for an 
appropriate VA examination(s) to 
determine the current severity of the 
service-connected low back strain.  The 
entire claims file, including with a copy 
of this remand, must be made available to 
the examiner(s) for review.  

Accordingly, the examiner(s) should 
review the pertinent evidence, including 
the Veteran's lay assertions, and 
undertake any indicated studies.  Then, 
based on the results of the examination, 
the examiner(s) should provide an 
assessment of the current nature and 
severity of the Veteran's service-
connected low back strain.  The examiner 
is asked to specifically address whether 
the Veteran has current neurologic 
abnormalities associated with the 
service-connected low back strain, to 
specifically include radiculopathy of the 
right and/or left lower extremity.  

Accordingly, the VA examiner(s), in a 
printed (typewritten) report, should set 
forth all examination findings, along 
with a complete rationale for all 
opinions and conclusions reached.  The 
examiner(s) is asked to express all 
medical findings in terms conforming to 
the applicable rating criteria, to 
specifically include 38 C.F.R. § 4.71a.  
See Massey v. Brown, 7 Vet. App. 204 
(1994).  Also, specific references to the 
Veteran's claims file, including all 
pertinent medical records, and the 
Veteran's lay assertions should be 
provided, as appropriate.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the RO should readjudicate the 
remanded claim in light of all pertinent 
evidence and legal authority.  If any 
benefit sought remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case (SSOC), and provide 
the Veteran and her representative, if 
any, the requisite time period to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the remanded matter, but need take no further action unless 
otherwise notified.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


